Citation Nr: 0818648	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  00-00 339	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to December 1975 (Army), and from April to 
October 1976 (Navy).  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision by the Oakland, California, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In November 2004 a 
videoconference hearing was held before the undersigned; a 
transcript of that hearing is of record.  In June 2005 the 
case was remanded for compliance with due process 
requirements.  In a September 2006 decision, the Board 
reopened the claim of service connection for cervical spine 
disability and remanded de novo consideration of such claim 
for additional development; consideration of the TDIU claim 
was deferred this development.


FINDINGS OF FACT

1.  Cervical spine complaints were not noted in service or 
for several years thereafter, and the preponderance of the 
evidence is against a finding that the veteran's current 
cervical spine disability is related to his service.

2.  At a November 2004 hearing before the undersigned the 
veteran testified that he was self-employed, and recent 
outpatient treatment records show that he continues to work 
at his sandwich shop.

3.  The veteran's service-connected low back and bilateral 
foot disabilities are rated 50 percent combined, and are not 
so disabling as to prevent him from maintaining substantially 
gainful employment consistent with his education and 
experience.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).
2.  The schedular requirements for TDIU are not met, and a 
TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 3.340, 
3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Letters from the RO 
in September 2003 and September 2006 explained what the 
evidence needed to show to substantiate the claims.  They 
also explained that VA was responsible for obtaining relevant 
records from any federal agency, and would make reasonable 
efforts to obtain records not held by a federal agency, but 
that it was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  The May 1999 rating decision, 
a November 1999 statement of the case (SOC) and subsequent 
supplemental SOCs (SSOCs) provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.

The veteran has not been provided notice regarding criteria 
for increased ratings and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  
However, such notice is not critical because the rating of a 
disability and effective date of an award have no 
significance when service connection and TDIU are denied.

While it was not possible for complete VCAA notice to be 
given prior to the rating decision on appeal (which predated 
the enactment of the VCAA), the appellant had ample 
opportunity to respond to the notice letters and the SOC and 
SSOCs and to supplement the record after notice was given.  
The claims were thereafter readjudicated.  See December 2007 
SSOC.  The veteran is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist as to the issues addressed on 
the merits, the RO has obtained the veteran's service medical 
records (SMRs)as well as relevant VA and private medical 
records.  The RO attempted to obtain records from the Oakland 
Army Hospital, however no records were found.  The veteran 
has not identified any pertinent records that remain 
outstanding.  He was afforded VA examinations.  VA's duty to 
assist him in the development of these claims is satisfied.

II.  Factual Background

SMRs, including reports of medical examinations afforded the 
veteran in October 1967, December 1969, December 1975, and 
March 1976, make no mention of complaints, findings, or 
diagnosis of cervical spine disability.  In December 1975 the 
veteran indicated that his "back" had bothered him for the 
past 2 1/2 years.  He did not mention his "neck".

On May 1977 VA examination the veteran complained of 
backache, with pain radiating down into his left leg.  He did 
not report any neck complaints.  It was noted that the 
cervical spine had normal range of motion.  Lumbosacral 
sprain was diagnosed.

A January 1979 VA hospital summary shows that the veteran 
underwent an anterior cervical discectomy.  He reported 
symptoms related to a sore neck beginning in August 1978 
without point tenderness together with a history of trauma.  
His past medical history showed no previous neck problems.  A 
March 1979 VA progress note shows that the veteran was "doing 
well" status post anterior cervical discectomy.

A January 1995 private medical record shows complaints of 
left shoulder pain. Cervical arthritis was diagnosed.  A 
March 1995 private X-ray report reflects several cervical- 
spine related disorders.  A May 1995 private pathology report 
includes a diagnosis of herniated disc at C5-6.

An August 1998 letter from a private physician indicates that 
the veteran had chronic degenerative disc disease of the 
lumbosacral and cervical spine segments.  He was also noted 
to suffer from chronic foot pain, with metatarsal head 
resections bilaterally and reoccurring calluses.  The 
physician added that flare-ups associated with the veteran's 
foot disease with increased pain worsened the symptoms 
associated with the veteran's low back pain (and vice versa).

A lay statement from a former fellow serviceman, dated in 
October 1998, notes that the veteran suffered from headaches, 
neck, and back problems from 1973 to 1975.  Another lay 
statement, also submitted by a former Army service member of 
the veteran, dated in November 1998, states that the veteran 
suffered from headaches, neck pain, and lower back problems 
during service.  He added that the veteran had back problems 
since approximately March 1972.

In March 1999 the veteran advised that he had been unemployed 
since June 1998.  A May 1999 VA neurosurgery outpatient 
treatment note shows that the veteran, who was unemployed, 
was seen for a routine six month evaluation.  Two anterior 
cervical surgeries (1979 and 1995) were noted.  Cervical 
spondylosis was diagnosed.
At the hearing in November 2004, the veteran testified that 
he sought TDIU benefits because at the time he submitted his 
claim he was physically unable to work.  He added that he 
later started his own business, a Quiznos sandwich franchise.  
He related that he did the business paperwork, inventories, 
and food ordering.  He stated that he worked as a cashier at 
his business for only about 1 1/2 hours per day (due to 
physical limitations), and that he then daily performed the 
other duties (paperwork and food ordering). 

In a November 2005 letter, a private chiropractor opined that 
it was more likely than not that the veteran's military 
service had contributed significantly, if not completely, to 
his current neck condition (and his cervical spine 
surgeries).  The chiropractor explained that he based his 
opinion on review of the available medical records, physical 
examination, and an excellent oral history provided by the 
veteran. 

In a November 2005 VA orthopedic examination report, the 
examiner opined that it was at least as likely as not that 
the veteran's cervical spine condition was related to his 
military service.  While he noted the lack of objective 
medical findings of cervical spine complaints or findings 
prior to 1979, the examiner indicated that based on a review 
of the claims file and the veteran's reported history, and 
the examiner's belief that the veteran was not 
"fabricating" his history, he could not say that the 
veteran's cervical spine condition was less likely than not 
or not a result of his military service.  In an addendum to 
the report, the examiner noted that in his clinical practice 
it was not uncommon for a veteran to present to the VA many 
years after initial onset of his symptoms without any prior 
contact with a physician and that medical rationale is often 
based solely on history and examination.  "In terms of the 
question as to whether the cervical spine disorder is service 
connected, I cannot resolve this issue without resort to mere 
speculation...." 

A July 2006 outpatient record notes the veteran "continues 
to work long hours and his job which is sometimes physical 
doesn't allow him to rest his back."  In February 2007, the 
veteran underwent an L3-4 decompression with microdiscectomy.  
An August 2007 outpatient record notes that his back pain had 
again increased after having improved following his surgery.  
It was noted that he was working and needed Vicodin for pain.
A VA podiatry clinic record dated in September 2007 noted 
that the veteran complained of right forefoot pain and had 
orthotics prescribed.

III.  Legal Criteria and Analysis

Cervical Spine

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities including, as here pertinent, 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

A neck disability was not manifested in service.  
Examinations in service all showed no pertinent complaints or 
findings.  Consequently, service connection for a neck 
disability on the basis that it became manifest in service 
and persisted is not warranted.  

Arthritis of the cervical spine was not reported until 1995, 
nearly two decades after separation from service; thus, 
cervical arthritis may not be presumed to have been incurred 
in service (as a chronic disease under 38 U.S.C.A. § 1112).

The earliest medical evidence of record showing cervical 
spine disability is the January 1979 San Francisco VAMC 
hospital summary showing that the veteran underwent cervical 
disc surgery.  This record notes that the veteran had 
reported one episode of neck pain in May of 1978 and then a 
sore neck without point tenderness in early August 1978.  It 
was also noted that the veteran had a history of trauma to 
the area and three weeks prior to the surgery visited a 
neurologist and had cervical spine x-rays.  This evidence 
does not support a finding that any chronic cervical spine 
disability began during service.  

To the extent that the November 2005 chiropractor's letter 
and the November 2005 VA examiner's report relate current 
cervical spine disability to the veteran's service, it is 
noteworthy that there is no evidence that the veteran had 
disease or injury of the neck in service.  The lack of any 
medical evidence of cervical spine disability for more than 
two years following service, and in particular the veteran's 
report at time of the January 1979 surgery of neck pain 
beginning in May 1978, renders the chiropractor's and the 
physician's statements of little probative value, as they are 
based entirely on a history provided by the veteran that is 
unsubstantiated by, and inconsistent with, the objective 
evidence of record.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  In this regard, it is noteworthy that all 
examinations in service found the neck normal, and that on VA 
examination in the first postservice year the veteran did not 
report any neck complaints, and the only reference to the 
neck was a report that cervical range of motion was normal.  
Furthermore, while the medical professionals acknowledge the 
lack of objective findings prior to 1979, they do not account 
for the veteran's reported history in January 1979 to the 
effect that his neck complaints began after service.  The 
Board finds that the history the veteran provided in January 
1979 is more credible than subsequent history suggesting the 
veteran had the onset of neck complaints in service as it was 
contemporaneous, was provided in a treatment context (vs. on 
examination in conjunction with a compensation claim), and 
was consistent with, and supported by the objective record, 
which shows no neck complaints in service or soon thereafter.  

Because the veteran is a layperson, his allegations that his 
cervical spine disability is related to service are not 
competent evidence. "Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Given that there is no probative evidence 
of disease or injury of the neck in service, and no probative 
medical evidence that links any current neck pathology to a 
demonstrated injury or disease of the neck  in service, the 
preponderance of the evidence is against the veteran's claim 
and it must be denied.

TDIU

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  38 C.F.R. § 
4.16(b) allows for extraschedular consideration in cases 
where veterans are unemployable due to service-connected 
disabilities but do not meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).
For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment. The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a).

The VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation a result of service-connected disability shall be 
rated totally disabled without regard to whether an average 
person would be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  
Unemployability is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

The veteran asserts, in essence, that he is unable to 
maintain employment due to his service-connected 
disabilities.  He has three service-connected disabilities: 
low back (40 percent), right foot (10 percent), and left foot 
(10 percent).  The combined schedular rating is 50 percent.  
Therefore, the percentage requirements of 38 C.F.R. § 4.16(a) 
for a TDIU rating (i.e., a single disability rated 60 percent 
or combined disabilities rated 70 percent) are not met.  

Consequently, the analysis must proceed to whether a TDIU 
rating might be warranted on an extraschedular basis.  In 
March 1999 the veteran advised VA that he was unable to work, 
and that he had not worked since June 1998.  More recently, 
he testified before the undersigned in November 2004 that he 
owned his own business (sandwich shop franchise) and that he 
worked, albeit on a part-time basis as the cashier.  He added 
that his job duties also entailed performing business 
paperwork, handling inventory- related tasks, and ordering 
food (and that he engaged in such activities when not working 
(1 1/2 hours per day) as a cashier).  Outpatient records dated 
in 2006 and 2007 note that the veteran continues in this 
work.  In essence, the record shows that the veteran is 
[self] employed, with accommodations for his disability; he 
engages in sedentary employment, and there is nothing to 
suggest that he is incapable of sedentary employment.  No 
medical evidence on file includes an opinion concerning the 
veteran's ability (or inability) to work due to service-
connected disability.

The veteran's service-connected disabilities do result in 
significant impairment, and such is reflected in their 
ratings.  The record does not show that the service- 
connected disabilities (low back and feet) prevent him from 
maintaining gainful employment consistent with his education 
and experience.  As was noted, he is able to manage his 
sandwich shop.  Accordingly, the Board finds that the 
evidence does not warrant referral of this case for 
consideration of an extraschedular award of TDIU.  38 C.F.R. 
§§ 3.321, 3.340, 4.16.


ORDER

Service connection for a cervical spine disability is denied.

TDIU is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


